 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDFive M Coal Corporation d/b/a TwoM andDistrict30, United Mine Workers of America. Case 9-CA-2273717 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 21 July 1986 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheGeneral Counsel filed limited exceptions and a sup-porting brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder.'ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent, Five MCoal Corporation d/b/a TwoM, Phelps, Ken-tucky, its officers,agents,successors,and assigns,shall take the action set forth in the Order.'The General Counsel excepts to the judge's failure to include a vlsi-tatorial clause in the recommended Order.A visitatorial clause authorizesthe Board,for compliance purposes,to obtain discovery from the Re-spondent under the Federal Rules of Civil Procedure under the supervi-sion of the United States court of appeals enforcing the Board'sOrder.Under the circumstances of this case, we find it unnecessary to includesuch a clause.Accordingly,we deny the General Counsel's request.Mark Mehas, Esq.,for the General Counsel.Alan Shachter, Esq.,for the Employer.Vernon Adkins, Esq.,for the Union.DECISIONFRANK H.ITKIN,AdministrativeLaw Judge. TheUnion filedan unfairlabor practice chargein this caseon January 7 and a complaint issued on February 20,1986.The General Counsel,in her complaint,allegedthat Respondent Employer had violated Section 8(axl),(3), and (5) of the National Labor Relations Act by solic-iting employees to enter into individual employment con-tracts;by bypassing the Union and dealing directly withunit employees;and by locking out its employees be-cause they refused to accept lower wage rates, fewerpaid holidays and sick days, and different medical insur-ance than provided for in their existing collective-bar-gaining agreement.Respondent Employer,in its answer,denied violatingthe Actas alleged.A hearing was held on the issues raised in Pikeville,Kentucky, on April 30, 1986.1 On the entire record, in-cludingmy observation of the demeanor of the wit-nesses,Imake the followingFINDINGS OF FACTRespondent,as the parties have admitted here, is anemployer engaged in commerce as alleged.ChargingParty Unionisa labor organization as alleged. Sinceabout October13, 1985, the Unionhas been the exclusivebargaining agent of the unit employees described below:All productionandmaintenance employees em-ployed by [Respondent]at its Phelps, Kentucky,coalmine,excludingallofficeclerical employees,professional employees,guards and supervisors asdefined inthe Act.The Employer's recognition of the Union as bargainingagent for the unit employees is embodied in its currentcollective-bargaining agreement,effective from October13, 1985,to September30, 1987.John Barnes testified that he had worked at the Em-ployer's Phelps coal mine for about 2 years prior to hisresignation on January 27, 1986;that he was and is amember of the Union; and that on December 30, 1985,he and his coworkers had the following conversationwith Company President Jesse Meadows:We had finished a shift's work. We came out, wewalked into the mineofficeandMr.Meadowshanded us a sheet of paper [G.C. Exh.2.]He said tome personally...John,here read this.So, I hesi-tated a few moments, read it and didn't say any-thing.I overheard him tell [coworker]Harold Ste-venson that he had to havean answerby the fol-lowing evening.So, I just walked out and got in myvehicle and went home.General Counsel's Exhibit 2 recites,inter alia, that it isan "agreement" between "Two M Coal CorporationAnd Its Employees";that "all Union employees agree towork for $100 a shift," "no holiday pay," "no sick days,floating daysor birthday pay"; that "TwoM ... agreesto furnish reasonable hospital insurance to cover majormedical expenses";and that "this agreement[is] effectiveJanuary 1, 1985 and stays in effect until Two M ... re-ceives an increase in the price of coal or until the newUMWAcontractbecomes effective."These recitedterms and conditions of employment are, admittedly, lessbeneficial for the employees than those contained in theexistingcollective-bargaining agreement. (See G.C. Exh.4.)Barnes next testified that during the evening of De-cember 30,Meadows telephoned Barnes at his home, andthey had the following conversation:[H]e [Meadows]toldme that he was calling workoff for the followingday,December 31 ...; heIThecomplaint was amended atthe hearingto delete allegations per-taining to the failureto remit deductedunion dues281NLRB No. 78 TWO Msaid until you men sign that agreement there's nomore work for you.Meadows also apprised Barnes that"there was a meetingtomorrow for all the men to get together and discuss it."Shortly thereafter,during the evening of December 30,Barnes also spoke with coworker Stevenson on the tele-phone.Stevenson,a "mine committeeman,"informedBarnes that District 30 Field Representative VernonAdkins"had instructed[Stevenson]to tell the men not tosign the contract." (G.C. Exh. 2.)Barnes did not attend the "meeting called for the nextday." Barnes explained:"Ididn'thave any reason toattend...because I had no right to do any bargaining."Later,on January 3, Barnes and his coworkers went tothe Phelps mine to get their paychecks.There, Barnesasked Meadows"about work,"and Meadows replied:[Y]ou know better than to ask me that . . . youknow what I told you...there won't be no morework until you sign this agreement ....Barnes insisted,"I'm not signing it."Oliver Bevins testified that he too worked for Re-spondent Employer;that on December 31 Meadows"handed"him a copy of General Counsel'sExhibit 2;and that Meadows then said,"we'd have to sign that inorder to continue working...every member wouldhave to sign that. . . ."Bevins further recalled thatMeadows held a meeting that day,December 31, attend-ed by the employees.There,Meadows told the workers,"that the agreement would have to be signed in order forus to work." The "mine"was "closed that day,"and re-mained closed for about 2 weeks.Bevins,as he testified,returned to work on January 17, 1986.2Harold Stevenson testified that he is employed by Re-spondent Two M Coal Corporation as a shuttle car oper-ator;that he is also "mine committeeman"for the Union;and that on December 30 Meadows told the employeesthat"he needed to have [G.C. Exh.2 signed] the follow-ing day.Stevenson replied: "I told him [Meadows] Iwouldn't sign the agreement'because I couldn't.I didn'thave the authority to sign."Meadows insisted that "heneeded it signed the following day." Stevenson laterspoke with Union Field Representative Vernon Adkinswho "told[Stevenson]not to sign it and to advise theothers not to sign it."Stevenson relayed Adkins'instruc-tions to his coworkers. Stevenson did not attend themeeting conducted by Meadows on December 31. ThePhelps mine was then shut down and remained closedfor 13 days.The mine was reopened on Friday,January17.Vincent Charles is president of the Local Union, Local1528,which "represents the men at Two M Coal Corpo-ration."Charles related the following telephone conver-sation with Meadows about December 31:Q. Do you recall Jesse Meadows talking to youabout getting lower contract rates?8 Bevins also witnessedMeadows tell employee Barnes about January3 that "theagreementwould have to be signed by every man there or wecouldn't go back to work."503A. Yeah,one time he called me.Q. Approximately when was that?A. It was around the-itwas around-prettyclose to my birthday,the 30th,the 31st of Decem-ber.Q. And do you recall what he said to you duringthat conversation?A. Yeah, I do.Q. Tell the Judge what he said.A. He called me and told me he wondered aboutHarold Stevenson. He said he had a meeting upthere that day and Harold had never come. And Isaid,What kind of meeting do you got? He said,We're going to take a vote on this contract.I said,What kind of contract are you talkingabout? It's United Mine Workers.I said,What doyou mean,to take a vote on it?He said,I can't pay your wages that are in that.He said,I've got all the men here excepting Harold.We're going to take a-.Q. Except who?A. Except Harold Stevenson.He said,We'regoing to take a vote on it to get the wages cutdown.He said, That fellow over at Majestic toldme that I could do it. I said,I don't believe nobodycould do that, now. And he said,Well, that's whatthat guy said over there.And I said,You've beenmisinformed wrong. I said,You can't take a vote onit.It's done been voted on. I said,They don't havebut one contract,and one only....So I give himthe District number to call and told him to talk toVernon Adkins.And he told me he would.United Mine Workers District 30 Field RepresentativeVernon Adkins explained that Local 1528"representsthe men at the [Phelps]mine"; that"Two M Coal Cor-poration[is]currently signatory to a collective bargain-ing agreement with the United Mine Workers of Amer-ica" (G.C. Exh.4); that he had advised employee Ste-venson on December 30 that"he shouldn't sign anythingto this effect[referringto G.C.Exh. 2] and that he [Ste-venson]should advise the other employees also of this";and that,previously,I [Adkins] told him [Meadows] thatwe did not have the right to reopen this contract [G.C.Exh. 4]that it was signed, and he would have to gothrough the International .... aRandy Blankenship,a witness for Respondent Employ-er, testified that he previously had worked at the Phelpsmine as night watchman;thatMeadows had asked himabout December 30 "to call"all the employees'and "tellthem we was going to have a meeting the next day," De-cember 31;and that"I [Blankenship]told them [the em-ployees] we was blocked off,that there wouldn't be nowork and we was going to have a meeting."BlankenshipaOn cross-examination,AdkinsrecalledthatMeadows in fact had notsigned thecontract with the Union, G.C. Exh. 4, until about December13; that Meadows had asked Adkinsfor "some concessionsbefore signingthe agreement"; and that Adkinshad explainedtoMeadows that "therewas nopossibility ofconcessionswithout dealing withthe International."See also the testimonyof employees Miles Casey (Tr. 61-64); CharlesCasey (Tr. 76-77); and VincentHenderson(Tr. 109-110). 504DECISIONSOF NATIONALLABOR RELATIONS BOARDnoted that "blocked off ... means the stockpile is fulland it wouldn't hold no more coal."Blankenship later at-tended the December 31 meeting.However,he couldnot "remember"what Meadows said"to the group ofmen about the agreement[G.C. Exh.2], or anything elseat that meeting."Elsewhere,Blankenship recalled advis-ingMeadows on December 31 "to call a certain Unionofficial"-Harvey Hess.Blankenshipwas then asked,"what's Hess' position?"Blankenship responded:"I don'treally know what he is-he's a president or something ofa local."Bertrue Meadows, brother of Jesse Meadows, also tes-tified for the Employer. He explained how the previousoperator of the Phelps mine had"left the operation"owing employees,includingMeadows, back wages; thathis brother Jesse Meadows was then manager of themine; and that the employees wanted"Jesse to pay themfor the wages that [the previous operator] owed them."Bertrue Meadows also claimed that employees later en-gaged in a slowdown in an attempt to get their backwages from Jesse. Consequently,JesseMeadows, atsometime before December 31, "fired" the "day shift."Later, however, Union Representative Adkins and theemployees,apparently,settled their dispute and "agreedto go back to work." Nevertheless, "production prob-lems continued on the first shift."BertrueMeadowsfurther testified that he had wit-nessed a meetingor conversation between his brotherJesse and an unidentified"local president"duringDe-cember 1985.BertrueMeadows could not "rememberwhat date it was" and also could not remember the visi-tor's "name."Bertrue Meadows testified:He [the unindentified visitor] said he was-Iforgetwhat hisnamewas, but the way he told us, he toldus what his name was,and he said I'm the localpresident down here ....4This visitor, we are told, then advised Jesse Meadows:Why don't you do like some of the rest of the guysaround here...get your men at the mine to sign apaper to lower their wages and work for lessmoney, and to do away with their floating days andtheir grievance days.If Jesse could get the men to sign this kind of paperand get it approved by the local board and every-thing . . . then everything would be all right.And, that is what Jesse Meadows attempted to do here.However,according to Bertrue Meadows,Jessewaslater advised by Local President Vincent Charles (whosetestimony is recited above) that "he never heard of nosuch contract being done like that" and, accordingly,JesseMeadows therefore told the mine employees onDecember 31 to "just drop it."Finally, Bertrue Meadows testified:4As counsel for Respondent acknowledged(Tr 142), "it turned outlater that he [the visitor] was not of thatLocal [involvedhere]Thisevidence was assertedly being offered to explain"motive."Q. Now,was the mine having financial difficul-ties to your knowledge at the time that this meetingoccurred?A. Jesse said it was, yeah.He told me that hewas going in the hole on the mine.James Hilton, mine foreman for the Employer,testifiedthat the first shift at the mine produced less coal than thesecond shift.However,Hilton admittedly"wasn't famil-iar how they worked" and therefore could not provide a"reason"for this difference.Hilton, as he further testi-fied, attended the December 31 meeting at the mine andhad been given a copy of General Counsel'sExhibit 2.JesseMeadows, assertedly,"dropped"his attempt at thismeeting to get the employees to sign his"agreement."Hilton was asked:"Was there any mention that if youdon't sign this,you don'twork?"Hilton responded: "Ididn't hear him say that."Ricky Hilton, James Hilton's brother, also employedby Respondent,testified that he too attended the Decem-ber 31 meeting at themine.There, "he [Jesse Meadows]asked if we'd care to come to an agreement . . . to workwiththe wagesthat he had in [G.C. Exh. 2] . . . `till hegot it straightened out ...." Hilton was asked: "Did he[Meadows] make any threats about closing the mine, sayanything about closing the mine?" Hilton responded:"Not that I know of." Hilton claimed that the "meeting"called by Meadows-to have General Counsel's Exhibit2 signed by all the employees-did not "ever get going""because Harold [Stevenson] and them didn't show up torepresent us."David Nichols, a certified public accountant, testifiedfor the Employer. Nichols explained that the Employerwas a "contract miner"; the Employer was "to contractminefor Sovereign Coal Corporation"; the Employer"started business in the middle of October 1985" and hadfinancial problems from the beginning. Nichols cited asreasons for the Employer's unsatisfactory financial condi-tion, inter alia, poor mining conditions, poor equipment,a high reject rate,and the Employer's contract arrange-ment with Sovereign.Nichols then claimed that the Em-ployer "closed" in January 1986 because the Employer"didn't have enough money to operate ...." Nicholsacknowledged, however, that the Employer later re-opened in January "for a short period." According toNichols, the Employer reopened in January to satisfy"minimum tonnage" requirements under its contract andtherewas apparently a pending sale of the operation.Nichols noted:During the month of March, I believe, the Compa-ny was sold out completely to a gentleman by thename of Mr. Smith.JesseMeadows, assertedly, had no "connection with thecorporation" after March 1986.85Nichols explained:[Wjhen the Corporation was sold out the last part of March, thestock wastransferred,100 percent of it what Mr Meadows ownedwas transferred to the new owner, continuing doing business, andthe contract was transferredover tohun aspresident .[under thesame name] TWO MNichols generally claimed thattheEmployer couldnot "continue to function."In support of his testimony,he produced a financial report dated March 31,1986 (R.Exh. 1). In that report,Nichols states,in part:A compilation is limited to presenting in the formof financial statements information that is the repre-sentation of management.I have not audited or re-viewed the accompanying financial statements and,accordingly,do not express an opinion or any otherform of assurance on them.Management has elected to omit substantially allof thedisclosures and the statement of changes infinancial position required by generally accepted ac-counting principles.If the omitted disclosures andstatement of changes in financial position were in-cluded in the financial statements,they might influ-ence the user's conclusions about the Company's fi-nancial position,results of operations,and changesinfinancial position.Accordingly,these financialstatements are not designed for those who are notinformed about such matters.JesseMeadows testified that prior to March 18, 1986,he was president and chief stockholderof Five M Cor-poration;that Five M Corporation was a holding compa-ny and Two M had been established"to do ... contractmining for SovereignCoal Company";and that presentlyhe has no"relationship"with Five M Corporation orTwo M.Meadows claimed that his employees'"attitude"was "real bad"because the prior owner had left owingthem back wages.Meadows recalledhow he "sent [theemployees]home"and, later,withthe assistance ofUnion Representative Adkins, reached some form of so-lution or compromise.According to Meadows,"if theboys would get together and keep our production up... I paid[or would pay] out of my personal stuff."Meadows observed that"production stayed pretty highand then all of a sudden...they just fell under ...."Meadows noted that his"reject rate"was also too high.Meadows was critical of the production of his firstshift-he emphasized that the"difference in productionis the attitude of the people . . . ."Meadows admittedly had asked Adkins about contract"concessions."Adkins was"unaware"that any conces-sionswere being granted.Meadows"agreed"with andadoptedAdkins'earlier testimony,summarized supra,concerning their conversation about contract conces-sions.Meadows further testified that later,shortly beforeChristmas,"some other individual came"to him "and in-troduced himself as a local president";that this individ-ual was named Chapman; andthatweek before Christmas,Chapman came upthere ... and told me he was president of the localover there...the other hill right there...and hetoldme that all the mines in the neighborhoodwasn't paying nothing like we was...and he saiditwas just an agreement that they worked out withtheir men ....Meadows,assertedly relying on Chapman's advice, thentried to get the employees to sign General Counsel's Ex-505hibit 2.Meadows added: "That [his] mine would not beoperating no longer Christmas day if that man [Chap-man] hadn'tcome up there and told me what he toldme"-"before that we had planned closing the mine, wewas going to work up until Christmas ...."Meadows then testified that he presented GeneralCounsel'sExhibit 2 to the employees to "look at it andagree on it."eA meeting was scheduled at the mine forDecember 31. However,Local 1528 President VincentCharles"told me [Meadows]I couldn't do it" and, in ad-dition,committeeman Stevenson did not show up at theDecember 31 meeting.Accordingly, "I [Meadows] toldthem [the employees]that we couldn't do it,that was it,and the meeting was over."The mine was closed from about December 31, 1985,until January 17,1986.Meadows testified,"I done fig-ured out that there wasn't no way that I could run themine."Meadows, at the time,was "in the process ofmaking a deal with the Smith boys" to take over the op-eration-"to take the mine and keep all my employees... and it come up, I believe,itwas on the 16th we wassupposed to come back...."Meadows,however, thenexplained that the"deal"with the"Smith boys" fellthrough"and that left me going back and having tomanage the mine"and meet the lease or contract ton-nage requirements.Later,however,we are further told,on March 18, Meadows sold out to the"Smith boys."8I credit the testimony of Barnes, Bevins, Stevenson,Charles, Adkins,M. Casey, C. Casey,and Henderson assummarized above.Their testimony is in large part mutu-ally corroborative.Their testimony is also substantiatedin significant part by admissions of Respondent's wit-nesses.And, relyingon demeanor,they impressed me ascredible and trustworthy witnesses.On the other hand, Ido not credit the testimony of Blankenship, B. Meadows,J.Meadows,J.Hilton,R. Hilton,and Smith insofar astheir testimony conflictswith the testimony of theformerwitnesses.The testimony of Blankenship, theMeadows,the Hiltons,and Smith was, at times,vague,unclear,incomplete,and contradictory. They did not im-press me as reliable or trustworthy witnesses.And, as forthe accountantNichols,hisgeneral observations con-cerning the financial condition of Respondent are of lim-ited assistance here.His own financial report acknowl-°Meadows claimed that he had Randy Blankenship call the employeesto arrange the December 31 meeting at the mine.7Meadows was asked about his conversation with employee Barnes onJanuary 3, as recited supra. Meadows replied:"I remember Mr. Barnessaying something to me on that right there,but I don't remember reply-ing like he said I done ......°VerlinSmith,brother of the "current owner"of Respondent corpo-ration, testified that he worked at the mine for Meadows;that he was"sort of acting mine committeeman"in the absence of Stevenson;that hewas givena copy of G.C. Exh.2 andnotifiedabout the meeting of De-cember 31;and that the meeting never"really got going."Smith toldMeadows on this occasion to call Local President Vincent Charles.Meadows, after talking to Charles,"said the meetingwas over."Smithwas asked:"Did Mr. Meadows make any statements about closing themine at that meeting?"Smith replied: "I can't answer that because I don'tremember." Elsewhere,Smith claimed:"my memory ain't that good."Elsewhere,Smith recalled Meadows telling him that we would be "goingback to work" "not until we sign the paper."VernonAdkins was re-called to explain thatVerlinSmith was not"designated as a committee-man of the United Mine Workers of America." 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDedges the limitationsof hisinvestigation,as quotedEmployer'sassertionsas incredible and insufficiently es-above.tablished here.DiscussionSection 8(a)(5) of the National Labor Relations Actmakes it an unfair labor practice for an employer "torefuse to bargain collectively with the representatives ofhis employees. . . ."Section 8(aX3) of the Act makes itan unfair labor practice for an employer"to encourageor discourage membership in any labor organization" by"discrimination in regard to hire or tenure of employ-ment or any term or condition of employment...."Itis not seriously disputed here that an employer runs afoulof these statutory proscriptions when hesolicits his em-ployees to enter into individual employment contracts,bypasses their designated collective-bargaining agent, ig-nores theirexistingcollective-bargainingcontract, andthen,in retaliation,locks them out because the employ-ees refuse to accept substantially reduced terms and con-ditions of employment.The credited evidence of recordmakes it clear that is what happened in this case.Thus, as recited supra,Respondent Employer was sig-natory to a collective-bargaining agreement with theUnion. The Employerwas unsuccessful in getting theUnion to grant him concessions. The Employer then pre-sented to the individual unit employees a new contractproviding for substantially reduced wages and terms andconditions of employment. The Employer repeatedlywarned the employees: "until you men sign that agree-ment, there's no more work for you." The unit employ-ees, as advised by their union representatives,refused tosign the new individual agreements. The Employer, inretaliation,closed down his mine from December 31,1985, through January 16, 1986. The Employer lockedout the unit employees,reminding them during thisperiod, "you know whatI toldyou . . . there won't beno more work until you sign this agreement." The em-ployees persisted in their refusal to sign the new individ-ual agreements.Unfair labor practice charges were filedand the mine was ultimately reopened on January 17,1986.Respondent Employer, by the above conduct, unlaw-fully solicited employees to enter into individual employ-ment contracts, bypassed their Union, dealt directly withthe employees, and ignored the existing contract, in plainderogation of its obligation to bargain in good faith. Fur-ther,Respondent Employer,in an attempt to coerce itsemployees into signing the new individual agreementsand ignore their union representatives, locked out theemployees for some13 days,in plain violation of Section8(a)(3) of the Act. The Employer asserts here, inter alia,that it was experiencing "financial troubles," the minewas "blocked off," the "reject rate" was too high andthe employees had a bad "attitude." I reject these and re-lated assertions as mere pretexts advanced in an attemptto justify the Employer's bad faith and discriminatoryconduct, proscribed by Section 8(axl), (3), and (5) of theAct. Further, this record does not sufficiently demon-strate that the Employer would have ceased operationsfrom December 31, 1985, until January 17, 1986, forlawful nondiscriminatory reasons.In sum,Ireject theCONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce as alleged.2.The Unionis a labor organization as alleged.3.Respondent Employer violated Section 8(aX5) and(1) of the Actby failing and refusing to bargain in goodfaith with the Unionas the exclusive bargaining agent ofits employees in the following appropriateunit, by by-passingthe Unionand dealingdirectly withthe unit em-ployees, by soliciting the employees to enter intoindivid-ual employment contracts,and by ignoring its existingcontractwith the Union. The appropriatebargaining unitconsists of:All productionandmaintenance employees em-ployed by [Respondent]at itsPhelps,Kentucky,coal mine,excludingalloffice clerical employees,professionalemployees,guardsand supervisors asdefined in the Act.4.Respondent Employer violated Section 8(aX3) and(1) of the Act by locking out its employees from Decem-ber 31, 1985, through January 16, 1986, because they re-fused to accept lower wage rates, fewer paid holidaysand sick days,and different medical insurance than pro-vided in the existing contract with the Union.5.The unfair labor practices found above affect com-merce as alleged.REMEDYRespondent Employer will be directed to cease anddesist from engaging in the conduct found unlawfulherein, or like or related conduct, and to post the at-tached notice. Affirmatively, to effectuate the policies ofthe Act, the Employer will be directed to, on request,bargain in good faith with the Union as the bargainingagent of the unit employees. Further, the Employer willbe directed to make whole the unit employees for anyloss of pay or benefits they may have sustained as aresult of the Employer's unlawful conduct, by paying tothem a sum of money equal to that which they wouldhave earned but for the Employer's unlawful action, lesstheir net earnings during thisperiod,to be computed inthe manner described inF.W. Woolworth Co.,90 NLRB289 (1950), with interest to be computed as set forth inFlorida Steel Corp.,231 NLRB 651 (1977).8On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edto9 See,generally,Isis Plumbing Co.,138 NLRB 716 (1962)10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrdershall, asprovided in Sec. 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses ORDERThe Respondent, Five M Coal Corporation d/b/aTwo M,Phelps,Kentucky,itsofficers,agents,succes-sors, and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain in good faith withthe Union,District 30,United Mine Workers of Amer-ica, as the exclusive bargaining agent of its employees inthe following appropriate unit,by bypassing the Unionand dealing directly with the unit employees,by solicit-ing the employees to enter into individual employmentcontracts, and by ignoring the existing collective-bar-gaining agreement.The appropriate unit consists of:All production and maintenance employees em-ployed by Respondent at its Phelps, Kentucky, coalmine,excluding all office clerical employees,profes-sional employees,guards and supervisors as definedin the Act.(b)Discouraging membership in the Union by discri-minatorily locking out its employees because they re-fused to accept lower wage rates, fewer paid holidaysand sick days,and different medical insurance than pro-vided in the existing collective-bargaining agreement.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the purposes and policiesof the Act.(a) On request,bargain in good faith with the Union asthe exclusive bargaining agent of its employees in the ap-propriate unit.(b)Make whole all unit employees for all losses sus-tained as a result of its unlawful conduct,together withinterest,as provided in this decision.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under thetermsof this Order.(d) Post at its facilities in Phelps, Kentucky, copies ofthe attached notice marked"Appendix." 11 Copies of thenotice,on forms providedby theRegional Director forRegion 9,after being signed by the Respondent's author-ized representative,shall be postedby theRespondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany other material.I I If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collectivelyand in good faith with the Union,District 30,UnitedMine Workers of America,as the exclusive bargainingagent of our employees in the following appropriate unit,by bypassing the Union and dealing directly with theunit employees,by soliciting the employees to enter intoindividual employment contracts,and by ignoring the ex-isting collective-bargaining agreement.The appropriateunit consists of:All production and maintenance employees em-ployed by us at our Phelps, Kentucky,coal mine,excluding all office clerical employees,professionalemployees,guards and supervisors as defined in theAct.WE WILL NOTdiscourage membership in the Union bydiscriminatorily locking out our employees because theyrefuse to accept lower wage rates,fewer paid holidaysand sick days,and different medical insurance than pro-vided in the existing collective-bargaining agreementwith the Union.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL,on request,bargain in good faith with theUnion as the exclusive bargaining agent of our employ-ees in the above appropriate unit.WE WILL make whole our employees for all losses sus-tained as a result of our unlawful conduct, as found bythe Board, together with interest.FIVE M COAL CORPORATION D/B/ATwoM